Case 1:19-cv-00481-MAC-KFG Document 1 Filed 10/09/19 Page 1 of 5 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

BRYAN O. BLEVINS, JR. AND                     §
SHELLEY BLEVINS                               §
                                              §
vs.                                           §   CIVIL ACTION NO.__________
                                              §
STATE FARM FIRE & CASUALTY                    §
COMPANY, MICHAEL BLANK                        §
AND SHELEVIA RAQUEL PROCTOR                   §

                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant Shelevia Raquel Proctor files this Notice of Removal, because

diversity of citizenship jurisdiction exists under 28 U.S.C. § 1332.

                              PROCEDURAL BACKGROUND

1.     On August 23, 2019, Bryan O. Blevins, Jr. and Shelley Blevins filed Plaintiffs'

Original Petition against State Farm Fire & Casualty Company, Michael Blank and

Shelevia Raquel Proctor in Cause No. E-0204355 in the 172nd Judicial District Court of

Jefferson County, Texas.        On October 2, 2019, Bryan O. Blevins, Jr. and Shelley

Blevins filed Plaintiffs' First Amended Petition effectively dismissing State Farm Fire &

Casualty Company and adding State Farm Lloyds as an additional Defendant.

2.     Shelevia Raquel Proctor was served with Citation and a copy of Plaintiffs'

Original Petition on September 23, 2019. The statutory deadline to remove this action

under 28 U.S.C § 1446(b)(1) is 30 days after Defendant’s receipt of the initial pleading,

in this case, October 23, 2019. Michael Blank and State Farm Lloyds have not been

served at the time of this filing.

3.     Shelevia Raquel Proctor timely files this Notice of Removal under 28 U.S.C. §

1446, to remove the State Court Action from the 172nd Judicial District Court of



                                                                                  Page 1
Case 1:19-cv-00481-MAC-KFG Document 1 Filed 10/09/19 Page 2 of 5 PageID #: 2



Jefferson County, Texas, to the U.S. District Court for the Eastern District of Texas,

Beaumont Division.

4.      Shelevia Raquel Proctor filed her Original Answer on October 7, 2019.

5.      Plaintiffs' Original Petition filed in the State Court Action included a jury demand

and indicates that the jury fee has been tendered.

                                       NATURE OF THE SUIT

6.      This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiffs’ claim for damages allegedly caused by Hurricane Harvey on or about August

29, 2017.1 Plaintiffs assert causes of action against State Farm Lloyds, Michael Blank

and Shelevia Raquel Proctor for: (1) breach of the insurance contract; (2) violations of

the Prompt Payment of Claims Act; and (3) violations of the Texas Insurance Code.2

                                       BASIS FOR REMOVAL

7.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is and was complete diversity between all parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

A.       Diversity of the Parties

8.      Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiffs’ Original

Petition and at the time of its removal to this Court.

9.      Plaintiffs were, at the time of filing this lawsuit, and still are, citizens of Jefferson

County, Texas, and reside in Jefferson County, Texas.3



1 Plaintiffs' First Amended Petition
2 Id.
3 Id.




                                                                                          Page 2
Case 1:19-cv-00481-MAC-KFG Document 1 Filed 10/09/19 Page 3 of 5 PageID #: 3



10.     State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters

who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.4

11.     Shelevia Raquel Proctor was at the time this action was commenced, and still is,

a citizen of Dallas, Georgia.

12,     Michael Blank, was at the time this action was commenced, and still is, a citizen

of Baton Rouge, Louisiana.

13.     Shelevia Raquel Proctor and Michael Blank have consented to this removal.

B.      Amount in Controversy

14.     The value of the matter in controversy exceeds $75,000.00, exclusive of interest

and costs.      Plaintiffs' Petition further seeks damages of any kind, penalties, costs,

expenses, pre-judgment and post-judgment interest, and attorneys’ fees.5

                          REMOVAL IS PROCEDURALLY CORRECT

15.     Defendant Shelevia Raquel Proctor was served with process on September 23,

2019, and has entered an appearance in the State Court Action. Therefore, defendant

filed this notice of removal within the 30-day time period required by 28 U.S.C.

§ 1446(b).

16.     Venue is proper in this division under 28 U.S.C. §1441(a) because this district

and division embrace the place in which the removed action has been pending.

17.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

4 See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993) (citizenship of
 unincorporated association determined by citizenship of members).
5 Plaintiffs' First Amended Petition




                                                                                                   Page 3
Case 1:19-cv-00481-MAC-KFG Document 1 Filed 10/09/19 Page 4 of 5 PageID #: 4



orders served upon Shelevia Raquel Proctor in the State Court Action are attached to

this notice as Exhibit B.

18.    Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed.

19.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 172nd Judicial

District Court of Jefferson County, Texas.

                                      ATTACHMENTS

20.    Pursuant to 28 U.S.C. § 1446(a), Local Rule 3, and Local Rule 81, the following

exhibits are attached hereto and incorporated herein by reference for all purposes:

       a. Exhibit A: Certified copy of the state court docket sheet;

       b. Exhibit B: Index and copies of pleadings, answers, processes and orders;

       c. Exhibit C: List of parties and counsel;

       d. Exhibit D: Record of parties requesting trial by jury; and

       e. Exhibit E: Statement regarding case status.

                                      JURY DEMAND

21.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Shelevia Raquel

Proctor demands a trial by jury.

                                          PRAYER

22.    Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.




                                                                                  Page 4
Case 1:19-cv-00481-MAC-KFG Document 1 Filed 10/09/19 Page 5 of 5 PageID #: 5



                                     Respectfully submitted,

                                     ORGAIN BELL & TUCKER, LLP
                                     560 South Fourth Street
                                     Silsbee, Texas 77656
                                     Telephone: (409) 386-0386
                                     Facsimile: (409) 386-0900


                                     By /s/ Donean Surratt
                                          David J. Fisher
                                          Texas Bar No. 07049525
                                          E-mail: djf@obt.com
                                          Donean Surratt
                                          Texas Bar No. 01720400
                                          E-mail: sds@obt.com

                                     ATTORNEYS FOR DEFENDANT,
                                     SHELEVIA RAQUEL PROCTOR


                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by electronic service on October 9, 2019, as follows:

      Mike Ramsey
      Katherine D. Ramsey
      Randal Cashiola
      Ramsey Law
      6280 Delaware St., Ste. A
      Beaumont, Texas 77706
      ramseydocket@ramseylaw.com


                                             /s/ Donean Surratt
                                             Donean Surratt




                                                                            Page 5
